     Case 2:19-cv-02544-JAM-DB Document 138 Filed 07/21/21 Page 1 of 9


1

2

3

4

5

6                          UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF CALIFORNIA

8

9        SOLARMORE MANAGEMENT              No.    2:19-cv-02544-JAM-DB
         SERVICES, INC., a California
10       Corporation,
11                   Plaintiff,            ORDER GRANTING DEFENDANT
                                           HERITAGE BANK’S MOTION TO
12           v.                            DISMISS, GRANTING DEFENDANT
                                           DIANA KERSHAW’S MOTION TO JOIN
13       BANKRUPTCY ESTATE OF DC SOLAR     AND DENYING DEFENDANT HALO’S
         SOLUTIONS, et al.,                MOTION TO JOIN
14
                     Defendants.
15

16            I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND1

17           This action arises from a fraudulent scheme involving the

18   sale of mobile solar generators.       From 2011 to 2018, operators of

19   the scheme, built and sold thousands of these generators.           First

20   Am. Compl. (“FAC”) at 5, ECF No. 41.        Purchasers paid $150,000.00

21   for each, with a down payment between $35,000.00 and $45,000.00,

22   and a promissory note for the balance payable over twenty years.

23   Id.     Purchasers were told the generators would be sublet to end

24   users which would provide a steady flow of revenue to cover any

25   amount owed on the promissory note.         Id.   The operators also

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for June 8, 2021.
                                      1
     Case 2:19-cv-02544-JAM-DB Document 138 Filed 07/21/21 Page 2 of 9


1    represented that the generators qualified for certain energy tax

2    credits.    Id.    In actuality, many of the purchased generators

3    were never built.      Those that were built were not worth

4    $150,000.00, as there was never a market for them and thus no

5    prospects for the promised sublease revenues, and they did not

6    qualify for the represented tax credits.         Id.

7         Plaintiff Solarmore Management Services, Inc. is a

8    California corporation and part owner of various limited

9    liability companies (“LLCs”) that purchased mobile solar

10   generators.       Id. ¶¶ 1-5.   Plaintiff brought this action against

11   three groups of Defendants: (1) Defendants who orchestrated and

12   perpetuated the fraudulent enterprise; (2) Defendants who aided

13   and abetted the fraudulent enterprise; and (3) Defendants who

14   facilitated by hiding money and mobile solar generators (or the

15   lack thereof) from purchases and other investigating parties.

16   Id. at 6.    Relevant to this motion, Defendant Heritage Bank of

17   Commerce (“Heritage Bank”), is alleged to have aided and abetted

18   the fraudulent enterprise.       Id. ¶ 61.     Specifically, Plaintiff

19   claims that Diana Kershaw, acting as an officer, agent, or

20   employee of Heritage Bank, cooperated with the operators of the
21   scheme to conceal or restrict information from Plaintiff about

22   its accounts with Heritage Bank.          Id. ¶¶ 61-63.

23        Plaintiff asserts three claims against Heritage Bank:

24   (1) count seven for civil conspiracy; (2) count nineteen for

25   negligent misrepresentation; and (3) count twenty for equitable

26   contribution/indemnification.        Id. at 69, 76, 77.    Heritage Bank
27   moves to dismiss all claims against it.         Def. Heritage Bank’s

28   Mot. to Dismiss (“Mot.”), ECF No. 84.         Plaintiff opposes this
                                           2
     Case 2:19-cv-02544-JAM-DB Document 138 Filed 07/21/21 Page 3 of 9


1    Motion.     Pl.’s Opp’n (“Opp’n”), ECF No. 113.      Defendants Halo and

2    Diana Kershaw seek to join Heritage Bank’s Motion.          See Def.

3    Halo’s Notice of Joinder, ECF No. 86; Def. Kershaw’s Notice of

4    Joinder, ECF No. 96.     For the reasons stated below, the Court

5    grants the Motion to Dismiss all claims against Heritage Bank and

6    Diana Kershaw.    Halo’s request to join the Motion is denied.

7                                  II.   OPINION

8         A.     Judicial Notice

9         Heritage Bank requests the Court take judicial notice of

10   the California Secretary of State Entity Detail page for

11   Solarmore Management Services, Inc. and a copy of a Motion for

12   Order Approving Compromise and Settlement Agreement and Award of

13   Contingency in the In re Double Jump, Inc., bankruptcy action.

14   See Def. Heritage Bank’s Req. for Judicial Notice (“RJN”), ECF

15   No. 84-2.    Plaintiff did not oppose this request.        The printouts

16   from the California Secretary of State are a matter of public

17   record whose accuracy cannot be reasonably questioned.              See

18   Champion Courage Ltd. v. Fighter’s Mkt., Inc., No. 17-01855-AJB-

19   BGS, 2018 WL 1920201, at *2 (S.D. Cal. Apr. 24, 2018).

20   Accordingly, the Court grants Heritage Bank’s request.              The
21   Court, however, does not rely on the second exhibit in this

22   opinion.    Thus, it is denied as moot.

23        B.     Joinder

24        Defendant Halo Management Services LLC and Diana Kershaw

25   seek to join Heritage Bank’s Motion to Dismiss.         See Def. Halo’s

26   Notice of Joinder; Def. Kershaw’s Notice of Joinder.          A Rule
27   12(b) motion must be made before filing an answer.          Fed. R. Civ.

28   P. 12(b).    Here, Halo filed an answer on February 18, 2021, 55
                                           3
     Case 2:19-cv-02544-JAM-DB Document 138 Filed 07/21/21 Page 4 of 9


1    days before the filing of the Motion to Dismiss.          See Halo’s

2    Answer, ECF No. 52.     Thus, Halo’s joinder request is untimely.

3    However, the defense of a failure to state a claim upon which

4    relief can be granted may also be made in a motion for judgment

5    on the pleadings but only after the pleadings have closed.             Fed

6    R. Civ. P. 12(h)(2)(B); id. 12(c).        Because the pleadings have

7    not closed, a judgment on the pleadings is premature.

8    Accordingly, Halo’s request to join Heritage Bank’s Motion to

9    Dismiss is denied.     Plaintiff, however, does not advance any

10   arguments as to why Defendant Kershaw should not be permitted to

11   join Heritage Bank’s Motion.      See generally Opp’n.      Thus,

12   Defendant Kershaw’s request to join the Motion to Dismiss is

13   granted.

14        C.    Legal Standard

15        As an initial matter, the parties frame the issue of

16   whether Plaintiff can bring suit for an injury to the LLC as a

17   Constitutional standing issue appropriate for resolution under

18   Rule 12(b)(1) of the Federal Rules of Civil Procedure.              See Mot.

19   at 1, 4-7; Opp’n 3-7.     However, this is really a prudential

20   standing issue appropriate for resolution under 12(b)(6).             See
21   Johnson v. Myers, CV-11-00092 JF (PSG), 2011 WL 4533198, at *4

22   (N.D. Cal. Sept. 30, 2011).

23        Dismissal is appropriate under Rule 12(b)(6) of the Federal

24   Rules of Civil Procedure when a plaintiff’s allegations fail “to

25   state a claim upon which relief can be granted.”          Fed. R. Civ.

26   P. 12(b)(6).    “To survive a motion to dismiss a complaint must
27   contain sufficient factual matter, accepted as true, to state a

28   claim for relief that is plausible on its face.”          Ashcroft v.
                                           4
     Case 2:19-cv-02544-JAM-DB Document 138 Filed 07/21/21 Page 5 of 9


1    Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and

2    citation omitted).     While “detailed factual allegations” are

3    unnecessary, the complaint must allege more than “[t]hreadbare

4    recitals of the elements of a cause of action, supported by mere

5    conclusory statements.”      Id.   “In sum, for a complaint to

6    survive a motion to dismiss, the non-conclusory ‘factual

7    content,’ and reasonable inferences from that content, must be

8    plausibly suggestive of a claim entitling the plaintiff to

9    relief.”   Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir.

10   2009).

11        D.    Analysis

12              1.     Suspension of the Corporate Entity

13        “The capacity of a corporate litigant to sue or be sued in

14   a federal case is directly controlled by Fed. R. Civ. P. 17(b)

15   which provides, in pertinent part, ‘[t]he capacity of a

16   corporation to sue or be sued shall be determined by the law

17   under which it is organized.’”       Matter of Christian & Porter

18   Aluminum Co., 584 F.2d 326, 331 (9th Cir. 1978) (quoting Fed. R.

19   Civ. P. 17(b)).    California Revenue and Taxation Code Section

20   23301 provides that “[e]xcept for the purposes of filing an
21   application for exempt status or amending the articles of

22   incorporation as necessary either to perfect that application or

23   to set forth a new name, the corporate powers, rights and

24   privileges of a domestic taxpayer may be suspended [. . .] if a

25   taxpayer fails to file a tax return required by this part.”

26   Cal. Rev. & Tax. Code § 23301.5.          “This means that a suspended
27   corporation may not prosecute or defend an action.”          Timberline

28   Inc. v. Jaisinghani, 54 Cal.App.4th 1361, 1365 (1997).              When a
                                           5
     Case 2:19-cv-02544-JAM-DB Document 138 Filed 07/21/21 Page 6 of 9


1    corporation’s suspended status “comes to light during

2    litigation, the normal practice is for the trial court to permit

3    a short continuance to enable the suspended corporation to

4    effect reinstatement.”     Id. at 1366.

5         Heritage Bank first argues that this action should be

6    dismissed as Solarmore is a suspended corporation and thus

7    cannot prosecute this action.      Mot. at 4.    Solarmore concedes

8    that it is a suspended corporate entity.        Opp’n at 5.       However,

9    it requests a short continuance as it has already cured the

10   deficiencies that caused its suspension and is awaiting

11   reinstatement.    Id.   While the normal practice is to grant a

12   short continuance to enable the suspended corporation to obtain

13   reinstatement, see Timberline, 54 Cal.App.4th at 1365, the Court

14   declines to do so here, as dismissal is warranted on other

15   grounds for the reasons set forth below.

16              2.    LLC Member Prudential Standing

17        A direct action by a shareholder or member is a suit to

18   enforce a right which the shareholder or member possesses as an

19   individual.     See PacLink Commc’ns Int’l v. Superior Court, 90

20   Cal.App.4th 958, 964 (2001).      In general, shareholders of a
21   corporation or members of an LLC lack prudential standing to

22   assert individual claims based on harm to the corporation or LLC

23   in which they own shares.      Erlich v. Glasner, 418 F.2d 226, 227

24   (9th Cir. 1969); PacLink, 90 Cal.App.4th at 965-66.           A

25   derivative suit on the other hand, “seeks to recover for the

26   benefit of the corporation and its whole body of shareholders
27   when [the] injury is caused to the corporation.”          Jones v. H.F.

28   Ahmanson & Co., 460 P.2d 464, 470 (Cal. 1969).         A shareholder or
                                           6
     Case 2:19-cv-02544-JAM-DB Document 138 Filed 07/21/21 Page 7 of 9


1    member bringing a derivative action must meet certain procedural

2    requirements.    Fed. R. Civ. P. 23.1; Sax v. World Wide Press,

3    Inc., 809 F.2d 610, 613 (9th Cir. 1987).        “[T]he

4    characterization of an action as derivative or direct is a

5    question of state law.”      Sax, 809 F.2d at 613.      Here, The LLCs

6    are California companies, see FAC ¶ 2, accordingly, California

7    law applies.    See Lapidus v. Hecht, 232 F.3d 679, 682 (9th Cir.

8    2000).

9         PacLink Communications International Inc. v. Superior Court

10   is instructive here.     In that case PacLink Communications, an

11   LLC, transferred its assets to a new company.         PacLink, 90

12   Cal.App.4th at 962.     Plaintiffs, members of PacLink, sued

13   alleging this transfer of assets was done without their

14   knowledge or consent.      Id.   The plaintiffs claimed that the

15   transfer rendered PacLink insolvent, defrauding plaintiffs by

16   preventing them from being paid their ownership interest.            Id.

17   at 962-63.   Defendants filed a demurrer arguing that plaintiffs

18   lacked standing as the real party in interest was the LLC and

19   plaintiffs had failed to comply with the procedural requirements

20   of initiating a derivative action.        Id. at 963.    The court
21   agreed, finding the claims belonged to the LLC and were

22   improperly pled as a personal cause of action.          Id. at 965.

23        In so holding, the court explained that the “essence of the

24   plaintiff’s claims [were] that the assets of [PacLink] were

25   fraudulently transferred without any compensation being paid to

26   the LLC.”    Id. at 964.   It noted that “because members of the
27   LLC hold no direct ownership interest in the company’s assets

28   the members cannot be directly injured when the company is
                                           7
     Case 2:19-cv-02544-JAM-DB Document 138 Filed 07/21/21 Page 8 of 9


1    improperly deprived of those assets.”        Id. (citing Cal. Corp.

2    Code § 17300).     Rather plaintiffs’ “injury was essentially a

3    diminution in the value of their membership interest in the LLC

4    occasioned by the loss of the company’s assets” which was merely

5    incidental to the injury suffered by the LLC.         Id.   “Because the

6    gravamen of the complaint [was] injury to the whole body of the

7    LLC’s members, it was for the LLC to institute and maintain a

8    remedial action.    A derivative action would have been

9    appropriate if its responsible officials had refused or failed

10   to act.”   Id. at 966 (quoting Nelson v. Anderson, 72 Cal.App.4th

11   111, 125-26 (1999)).

12        Here, the Complaint alleges that Plaintiff was the managing

13   member and part owner of various LLC’s that purchased mobile

14   solar generators.     FAC ¶¶ 2, 5, 114, 115, 122, 131, 134, 139,

15   149, 154, 482.     All the claims against Heritage Bank seek

16   redress from being fraudulently induced to make those purchases.

17   See generally FAC.     Thus, similar to the plaintiffs in PacLink,

18   the harm suffered by Plaintiff was a diminution in the value of

19   its membership interest in the LLCs due to their purchase of

20   generators.    PacLink, 90 Cal.App.4th at 964.       This injury is
21   merely incidental to the injury suffered by the LLC.          Id.

22   “Because the gravamen of the complaint is injury to the whole

23   body of the LLC’s members, it [is] for the LLC to institute and

24   maintain a remedial action.”      Id. at 966 (quoting Nelson v.

25   Anderson, 72 Cal.App.4th at 125-26).

26        Accordingly, Plaintiff lacks prudential standing to bring a
27   direct cause of action and has not purported nor gone through

28   the required steps of bringing a derivative action.          See Opp’n
                                           8
     Case 2:19-cv-02544-JAM-DB Document 138 Filed 07/21/21 Page 9 of 9


1    at 6.2

2                                 III.   ORDER

3         For the reasons set forth above, the Court GRANTS Defendant

4    Heritage Bank and Diana Kershaw’s Motion to Dismiss all claims

5    against them: count seven for civil conspiracy, count nineteen

6    for negligent misrepresentation, and count twenty for equitable

7    contribution/ indemnification.       These claims are DISMISSED

8    WITHOUT PREJUDICE.     See Fleck & Assocs., Inc. v. City of Phoenix,

9    471 F.3d 1100, 1106-07 (9th Cir. 2006) (dismissal for lack of

10   standing should be without prejudice).        Defendant Halo’s request

11   to join the Motion to Dismiss is DENIED.        If Plaintiff elects to

12   amend its complaint, it shall file an Amended Complaint within

13   twenty (20) days of this Order.       Defendants’ Heritage Bank and

14   Kershaw’s responsive pleadings are due twenty (20) days

15   thereafter.

16        IT IS SO ORDERED.

17   Dated: July 20, 2021

18

19

20
21

22

23

24

25

26
27   2 Because dismissal is warranted for this reason, the Court does
     not address the parties remaining arguments as to whether
28   Plaintiff has stated a claim.
                                      9
